Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the evaporation surface being disposed facing an evaporation source” and “the dummy area corresponding to an irregular-shaped area of a display screen” of Claim 1, and “wherein the isolation area is a virtual line matching a contour line of a recessed portion of the evaporation area” of Claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Also, the drawings are objected to because the drawing does not have proper number labels for the “projection” recited in Claim 4, “virtual dividing line” recited in Claim 16, and “virtual line” recited in Claim 19.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Objections
Claim(s) is/are objected to because of the following informalities:
(1) The “wherein the second evaporation hole has a shape same to that of the first evaporation hole” of Claim 2 would be better if amended to be “wherein the first and second evaporation holes have the same shape”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) The “glass surface” of Claim 1 is not clear.
Does the “glass surface” mean the mask surface is made of a glass, or it is merely named as the mask surface faces a glass substrate? 
For the purpose of examination, it will be examined inclusive of both interpretations.

(2) The “the dummy area corresponding to an irregular-shaped area of a display screen” of Claim 1 is not clear.
i) does the display screen is a structural part constituting the claimed mask? Or ii) does it merely refer to a product to be processed by the mask, in other words, a substrate to contacted with the claimed mask?
In the first case, it is respectfully requested the applicants clearly to explain how the display screen functions as a structural component constituting the claimed mask.
In the second case, in other words, if the “display screen” is a product to be processed by the mask;
The display screen is not a structural part of the mask, therefore, a feature regarding to the display screen does not add a patentable weight to the claimed mask, see the MPEP citations below. Consequently, when a mask of a prior art has the claimed shielding portion including an isolation area and a dummy area, it is sufficient to meet the claim.


Further, continued from the second case above, disposing a portion of the mask such that it corresponds on a portion of the display screen merely defines an use of the mask, in other words, an action of disposing a first portion of the mask on a first portion of the display screen OR an action of disposing the same first portion of the mask on a second portion of the display screen merely defines different uses with the same mask, it does not define a different mask structure, therefore, mere different use does not add a patentable weight to the claimed mask, see the MPEP citations below. Consequently, when a mask of a prior art has the claimed shielding portion including an isolation area and a dummy area, it is sufficient to meet the claim.

MPEP citations:
It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (See MPEP 2106; Walter, 618 F.2d at 769, 205 USPQ at 409). When apparatus is capable of performing such functions, it is considered to meet the claim limitations. Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (See MPEP 2111.02, 2115; In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458,459 (CCPA 1963). When the structure recited in the reference is 

(3) The “irregular” in “an irregular-shaped area of a display screen” of Claim 1 is not clear.
The term “irregular” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Because it is not clear what standard should be applied to determine “regular” or “irregular”, the shape has been rendered indefinite by the term “irregular”. 
The limitation will be examined inclusive of a portion of areas except the evaporation area (in other words, regular shaped area as the display area and irregular-shaped area as the non-display area).


More specifically explaining:
Claims 2 and 5-7 are dependent from Claim 1.
The Claim 1 recites “the dummy area being provided with a second evaporation hole penetrating the sub-mask in the thickness direction of the sub-mask, and/or the dummy area being provided with one or more first grooves, a depth of the first groove being less than a thickness of the sub-mask”, and the language has a structure of the A “and/or” B.
Because the A “and/or” B inherently requires three different structures, such as A, B, or AB, thus the claim 1 inherently has all three different structures, in other words, the scope of the claim 1 is not limited to specific one of the three different structures, it may elect any of them. Consequently, when the claim 1 elects only groove feature, the scope of claim 2 is not clear, because the claim 2 only recites feature of the second evaporation hole. Similarly, when the claim 1 elects only second evaporation hole feature, the scope of the claims 5-7 is not clear, because the claims 5-8 only recites feature of the groove.
To resolve the issue, the applicant must separate each of the three features into separate independent claims or use a generic term for claim 1 then separate each species into each dependent claim.


The “same side of the second center line” indicates EITHER a left side of the second center line OR a right side of the second center line.
Claim 14 is dependent from Claim 13, thus claim 14 must include all the limitations of Claim 13. In claim 13, the applicants recite “the mask body is provided with two sets of the sub-masks, each set of the sub-masks comprising at least one of the sub-masks”. Therefore, in case when each set of the sub-masks has one sub-mask and the two sets of the sub-masks are axisymmetric with respect to the second center line, as recited in claim 13, it is not clear how the plural shielding portions of the sub-masks of claim 14 can be located on either same left side or same right side of the second center line, because each side of the second center line has one sub-mask.
Emphasized again, the issue is raised due to the “at least one of the sub-masks” of Claim 13.
For the purpose of an examination, it will be examined inclusive of “wherein the shielding portion of the sub-mask located on a side of the second center line is disposed away from or facing to the second center line”.

(6) The “wherein each set of the sub-masks comprises at least one sub-set of sub-masks, each of the sub-sets of the sub-masks comprising two adjacent sub-masks, the shielding portions of the two adjacent sub-masks of each of the sub-sets of the sub-masks being oppositely disposed” of Claim 15 is not clear.

Therefore, in the case when each set of the sub-masks has one sub-mask, as recited in claim 13, it is not clear how each of the sub-sets of the sub-masks comprising two adjacent sub-masks of Claim 15 can be obtained, because each set has one sub-mask.
Emphasized again, the issue is raised due to the “at least one of the sub-masks” of Claim 13.
For the purpose of an examination, Claim 15 will be examined as a dependent claim of Claim 1 without considering antecedent basis. 

(7) The “virtual dividing line” of Claims 16-17 and “virtual line” of Claim 19 are not clear. Applicants claim an apparatus, which means the apparatus has a physical shape. Does the virtual dividing line is physically existed? It is not clear how the apparatus can have a virtual line in the real structure, thus the metes and bounds cannot be determined.
For the purpose an examination, it will be examined inclusive of a dividing line.

(8) The “opposite sides of the two sub-masks of each of the sub-sets of the sub-masks are provided with the shielding portions, respectively, sides thereof away from 
First, due to the plural “of”, the claim is not clear.
Second, opposite sides of the two sub-masks are not clear. When two or more sub-masks are arranged in a row or in an array, all the sides in one mask are inherently interpreted to be “opposite side” and also all sides of a first mask and all side of a second mask are interpreted to be “opposite side” each other, in other words, unless the sides of the two or more masks are exactly stacked or overlapped in a thickness direction, the sides are opposite. Thus, the metes and bounds of the claimed apparatus cannot be clearly determined.
Third, it is not clear what the “sides thereof away from each other” means. The sides away from each other mean opposite sides. Further, it is not clear what the “thereof” means. Office does not recommend to use of a term like a pronoun.
It is respectfully requested to appropriately amend the claim.

For the purpose of an examination, when shielding portions are either provided or not provided, it will be considered meeting the limitation. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 5-7 and 14-15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
(1) Continued from the item (4) of the 112(b) or 2nd paragraph above, the claims 2 and 5-7 also fail to further limit the claim 1, because of the same reason of the item (4) of the 112(b) or 2nd paragraph above.

(2) Continued from the items (5)-(6) of the 112(b) or 2nd paragraph above, the claims 14-15 also fail to further limit the claim 13, because of the same reason of the item (5)-(6) of the 112(b) or 2nd paragraph above

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 5-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikenaga et al. (JP 2014-133934, hereafter ‘934).
Regarding to Claim 1, ‘934 teaches:
A vapor deposition mask (Fig. 1, English title, the claimed “A mask”);
The surface 20a of the vapor deposition mask 20 is positioned on the side of the crucible 94 holding the vapor deposition material 98, and the surface 20b of the vapor deposition mask 20 faces the glass substrate 92 (Fig. 2, [0026] of the English translation, the claimed “comprising: a mask body having an evaporation surface and a glass surface, the evaporation surface being disposed facing an evaporation source, the glass surface being disposed away from the evaporation source”);
An effective region 22 is a region on a substrate (glass substrate 92) where an organic light emitting material is deposited to form a pixel, and the peripheral region 23 is not an area through which the deposition material intended to be deposited on the 
A plurality of effective areas 22, having a plurality of through holes 25 ([0027], the claimed “the evaporation area being provided with a first evaporation hole penetrating the sub-mask in a thickness direction of the sub-mask”);
The peripheral region 23 includes a stress relaxation region 50, and a high rigidity region 55 (Fig. 5, [0028]), and the high rigidity region 55 is interposed between the effective region 22 and the stress relaxation region 50 ([0029], the claimed “the shielding portion comprising an isolation area and a dummy area, the dummy area corresponding to an irregular-shaped area of a display screen, the isolation area being located between the dummy area and the evaporation area”);
Through holes or recesses may be formed in the peripheral region 23 for various purposes ([0027]), and the stress relaxation region 50 has a stress relaxation recess 51 (preferably a plurality of second stress relaxation recesses) provided on the surface 20a of the vapor deposition mask 20 ([0049], the claimed “the dummy area being provided with a second evaporation hole penetrating the sub-mask in the thickness direction of the sub-mask, and/or the dummy area being provided with one or more first grooves, a depth of the first groove being less than a thickness of the sub-mask”).

Regarding to Claims 5-7,
Fig. 5 of ‘934 shows recess 51, 52 (the claimed “wherein the first groove is disposed on the evaporation surface or the glass surface” of Claim 5, “wherein the first 

Regarding to Claims 8-12,
In claim 1, it is interpreted that the stress relaxation region 50 having two pair of the recess 51, 52 of the Fig. 5 of ‘934 as a dummy area, and the high rigidity region 55 as an isolation area.
However, depending on grouping of area portions, another broad interpretation on the same structure can be set forth, such that a half region of the stress relaxation region 50 having one pair of the recess 51, 52 as a dummy area, and then the other half region of the stress relaxation region 50 having the other pair of the recess 51, 52 and the high rigidity region 55 as an isolation area (the claimed “wherein the isolation area is provided with at least one fourth groove in the thickness direction of the sub-mask, a depth of the fourth groove is less than the thickness of the sub-mask” of Claim 8, “wherein the fourth groove is disposed on the evaporation surface or the glass surface” of Claim 9, “wherein the fourth groove comprises a fifth groove and a sixth groove, the fifth groove being disposed on the evaporation surface, the sixth groove being disposed on the glass surface, an interval being formed between a bottom wall of the fifth groove and a bottom wall of the sixth groove along the thickness direction of the sub-mask” of 

Regarding to Claims 13-14,
Fig. 3 of ‘934 shows an arrangement of effective area 22, high rigidity region 55, stress relaxation region 50, high rigidity region 55, and effective area 22 in a longitudinal direction of the evaporation mask 20. Therefore, a first group including the first effective area 22, the high rigidity region 55, and the half of the stress relaxation region 50 can be interpreted as a first sub mask, and a second group including the rest half of the stress relaxation region 50, the second high rigidity region 55, and the second effective area 22 can be interpreted as a second sub mask. Consequently, the two sub masks are axisymmetric with respect to a first center line in the longitudinal direction of the mask and also are axisymmetric with respect to a second center line in a width direction disposed between the two sub masks, and further the axisymmetric arrangement with respect to the second center line in the width direction disposed between the two sub masks indicates each half of the stress relaxation region 50 and each high rigidity regions 55 are disposed in both left and right side of the second center line, respectively, thus they face the second center line (the claimed “wherein the mask body has a first center line and a second center line in a plan, the first center line is perpendicular to the second center line; the mask body is provided with two sets of the sub-masks, each set of the sub-masks comprising at least one of the sub-masks, an interval being formed between adjacent two sub- masks, the two sets of the sub-masks 

Regarding to Clam 15,
Fig. 3 of ‘934 shows high rigidity region 55 and stress relaxation region 50 are always opposite to the next high rigidity region 55 and stress relaxation region 50 of the adjacent effective area 22 in the longitudinal direction of the evaporation mask 20 (the claimed “wherein each set of the sub-masks comprises at least one sub-set of sub-masks, each of the sub-sets of the sub-masks comprising two adjacent sub-masks, the shielding portions of the two monnee4ed-adiacent sub- masks of each of the sub-sets of the sub-masks being oppositely disposed”).

Regarding to Claims 16-17,
Fig. 3 of ‘934 shows plural effective areas 22, high rigidity regions 55, stress relaxation regions 50 in the longitudinal direction of the evaporation mask 20. Thus, a straight virtual dividing line can be defined any position on the mask, and all the high rigidity regions 55 and stress relaxation regions 50 can be interpreted as either facing the virtual dividing line or facing away from the virtual dividing line, because the “facing” and “facing away” does not define a distance. At any position of effective area 22, high rigidity region 55 an stress relaxation region 50, the position clearly face or face away a line (the claimed “wherein: the mask body is provided with a plurality of sub-masks, the 

Regarding to Claim 18,
Fig. 3 of ‘934 shows an even number of plural effective areas 22, high rigidity regions 55, and stress relaxation regions 50 in the longitudinal direction of the evaporation mask 20 (the claimed “wherein the mask body is provided with a plurality of sub-masks, the plurality of sub-masks being disposed in a row or in an array; a plurality of sequentially adjacent sub-sets of sub-masks are formed by an even number of the sequentially adjacent sub-masks in a same row, each of the sub-sets of the sub-masks comprising two sub-masks disposed adjacent to each other; opposite sides of the two sub-masks of each of the sub-sets of the sub-masks are provided with the shielding portions, respectively, sides thereof away from each other being not provided with the shielding portions; or opposite sides of the two sub-masks of each of the sub-sets of the 

Regarding to Claim 19,
Fig. 5 of ‘934 shows effective area 22 and high rigidity regions 50, therefore, a virtual line can be drawn in the high rigidity regions 50 along the contour of the recessed portion of the effective area 22 (the claimed “wherein the isolation area is a virtual line matching a contour line of a recessed portion of the evaporation area”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over ‘934 in view of Baek (US 20170179390, hereafter ‘390).
Regarding to Claim 2,
‘934 teaches through holes or recesses may be formed in the peripheral region 23 for various purposes ([0027], the claimed “wherein the second evaporation hole has a shape” of Claim 2).

‘934 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 2: wherein the second evaporation hole has a shape same to that of the first evaporation hole.
Claim 3: wherein the second evaporation hole comprises a first half-etching hole and a second half-etching hole, the first half-etching hole and the second half-etching hole being disposed along the thickness direction of the sub-mask and in communication with each other; the first half-etching hole is disposed on the glass surface, the second half-etching hole is disposed on the evaporation surface, the first half-etching hole gradually shrinking from one end of the mask body adjacent to the glass surface to the other end of the mask body away from the glass surface, the second half-etching hole gradually shrinking from one end of the mask body adjacent to the evaporation surface to the other end of the mask body away from the evaporation surface, the second half-etching hole being in communication with the first half-etching hole.
Claim 4: wherein a projection of an opening of the first half-etching hole along the thickness direction of the sub-mask is located within an opening of the second half-etching hole.

‘390 is analogous art in the field of apparatus for mounting a wafer (abstract). ‘390 teaches each of the plurality of second holes 215 may have a same shape as each of the plurality of first holes 214, and each of the plurality of second holes 215 may include a third etching portion 215a that may be etched from the first surface 201 by a certain depth. In addition each of the plurality of second holes 215 may include a fourth etching portion 215b that may be etched from the second surface 202 by a certain depth, and a protrusion 215c where the third etching portion 215a and the fourth etching portion 215b are connected to each other (Fig. 4, [0054], note see Fig. 4 for the gradually shrinking shape and also the holes in the effective area of ‘934 has the gradually shrinking shape).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted same shape of the hole .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over ‘934 in view of Sung et al. (US 20100192856, hereafter ‘856).
Regarding to Claim 20,
‘934 teaches The deposition mask apparatus 10 shown in FIG. 1 and FIG. 2 includes a frame 15 ([0025], the claimed “A mask assembly, comprising a mask frame”);
The mask of Claim 1 was discussed in the claim 1 rejection above (the claimed “and at least one mask of claim 1”);
Fig. 2 shows the mask is supported on the frame (the claimed “at least one of the masks being laminated on, and fixedly connected with the mask frame”).

‘934 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 20: A mask assembly, comprising a mask frame, a support strip, and at least one mask of claim 1, the support strip being fixedly connected to the mask frame, at least one of the masks being laminated on the support strip and fixedly connected with the mask frame.



Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a support strip, into the mask of ‘934, for the purpose of preventing deformation of the masks.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/AIDEN LEE/           Primary Examiner, Art Unit 1718